Citation Nr: 0840246	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  07-13 255A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dublin, 
Georgia


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a private medical facility on 
July 12, 2006.

2.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a private medical facility on 
August 23, 2006.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from November 1974 to November 
1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 and October 2006 decisions of 
the Department of Veterans' Affairs (VA) Medical Center in 
Dublin, Georgia, which denied the above claims.


FINDINGS OF FACT

1.  The veteran is service-connected for asbestos related 
pleural thickening, rated as 10 percent disabling.

2.  The veteran received care at a private facility's 
emergency room on July 12, 2006 and August 23, 2006, for 
alcohol related detoxification.

3.  The evidence does not reveal that VA approved a request 
for prior authorization for the medical services in question.

4.  The treatment the veteran received on July 12, 2006 at 
the Fairview Park Hospital was not for symptoms a reasonable 
person would have considered life threatening.

5.  The treatment the veteran received on August 23, 2006 at 
the Fairview Park Hospital, to include treatment with Dublin 
Emergency Physicians, L.L.C., was not for symptoms a 
reasonable person would have considered life threatening.


CONCLUSIONS OF LAW

1.  The criteria for reimbursement or payment by VA of the 
cost of unauthorized medical services provided by the private 
emergency room on July 12, 2006,  have not been met.  38 
U.S.C.A. §§ 1703, 1725, 1728 (West 2002 & 2007); 38 C.F.R. §§ 
17.120, 17.1002 (2008).

2.  The criteria for reimbursement or payment by VA of the 
cost of unauthorized medical services provided by the private 
emergency room on August 23, 2006,  have not been met.  38 
U.S.C.A. §§ 1703, 1725, 1728 (West 2002 & 2007); 38 C.F.R. §§ 
17.120, 17.1002 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to assist and notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

After carefully reviewing the record, the Board concludes 
that the notice requirements of the VCAA have been satisfied 
with respect to the issues on appeal.  The veteran was 
informed of VA's duty to assist him in the development of his 
claim in a letters dated in September 2008 and October 2008.  
In addition, a review of the record indicates that the 
veteran clearly understood what was needed to establish his 
claims.  He affirmatively expressed his belief that he was 
provided emergency medical care due to symptoms which were 
hazardous to his health.  He was also sent correspondence, 
albeit after the original denial, demonstrating knowledge of 
the laws and regulations governing his claim.  Therefore, it 
is determined that any prejudicial error resulting from any 
insufficiency of VCAA notification has been overcome.  As 
there is no indication that there exists any evidence which 
could be obtained which would have an effect on the outcome 
of this case, no further VCAA notice is necessary.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA notice 
is not required where there is no reasonable possibility that 
additional development will aid the veteran).

Payment or reimbursement of unauthorized medical expense

The veteran is seeking entitlement to reimbursement for 
medical care rendered to him by a private facility's 
emergency room on July 12, 2006 and August 23, 2006.

In claims involving payment or reimbursement by VA for 
medical expenses incurred as a result of treatment at a 
private facility, it must first be determined whether the 
services for which payment is sought were authorized by VA.  
See 38 U.S.C.A. § 1703(a).  If not authorized, it must be 
determined whether the claimant is otherwise entitled to 
payment or reimbursement for services not previously 
authorized.  See 38 U.S.C.A. § 1728(a) and the Veterans 
Millennium Healthcare and Benefits Act, 38 U.S.C.A. § 1725.  
See also Hennessey v. Brown, 7 Vet. App. 143 (1994).

In this case, in his Appeal To Board Of Veterans' Appeals (VA 
Form 9), dated in May 2007, the veteran has asserted that 
prior to his seeking treatment for alcohol detoxification at 
a private medical care facility, he had been told by VA to go 
to the Fairview Park emergency room.  He added that the VA 
Medical Center in Dublin, Georgia, did not have 
detoxification facilities, and that his prior efforts to 
obtain treatment at the VA Medical Center had resulted in his 
being cited for being under the influence of alcohol.  A 
review of the competent medical evidence of record does not 
reveal that prior authorization for private medical treatment 
on either July 12, 2006 or August 23, 2006, was obtained.  
Thus, the pertinent issue is whether he is eligible for 
payment or reimbursement for medical services that were not 
previously authorized.

Under 38 U.S.C.A. § 1728, there is a three-prong test for 
meeting the requirements of entitlement to payment or 
reimbursement for unauthorized medical expenses.  Failure to 
satisfy any of the three criteria precludes VA from paying 
unauthorized medical expenses incurred at a private facility.  
Zimick v. West, 11 Vet. App. 45, 49 (1998); see also Malone 
v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton v. 
Brown, 7 Vet. App. 325, 327 (1995)

Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or

(2) for a non-service-connected disability associated with 
and held to be aggravating an adjudicated service- connected 
disability, or

(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service-
connected disability, or

(4) for any injury, illness, or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
and who is medically determined to be in need of hospital 
care or medical services for reasons set forth in 38 C.F.R. § 
17.47(i) (2008); and

(b) The services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; and

(c) No VA or other Federal facilities were feasibly available 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2008); see also Zimick, supra.

After a careful review of the evidence, the Board has 
determined that the veteran does not meet any of the 
criteria.

The veteran is service-connected for asbestos related pleural 
thickening, rated as 10 percent disabling; thus, he is not 
permanently and totally disabled by his lone service-
connected disorder.  Clearly, the medical care at issue, 
alcohol detoxification, cannot be related to a service-
connected disability.  Finally, such care cannot be said to 
be for a non-service-connected disability associated with and 
held to be aggravating a service-connected disability.

The provisions in 38 C.F.R. § 17.120 are conjunctive, not 
disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (June 
1991) [use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must 
be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) 
(only one disjunctive "or" requirement must be met in order 
for an increased rating to be assigned).  Because the veteran 
has not met the requirements of (a), the Board need not 
address (b) and (c).  However, the Board notes that these 
criteria were not also met.  See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) (the Board has the fundamental authority to 
decide a claim in the alternative).

The medical evidence does not show that the veteran's 
detoxification was of an emergent nature, and hazardous to 
his life and health.  The emergency room physical examination 
report from the Fairview Park Hospital dated in July 2006 
shows that the veteran demonstrated only mild distress.  The 
impression was intoxication.  He was counseled on the need 
for detoxification and was discharged.

A VA Physician Mill Bill Form dated in September 2006, shows 
that a review of the veteran's claim by a registered nurse 
resulted in a conclusion that the veteran's July 12, 2006, 
visit at a private medical care facility was not an 
emergency.  It was also noted that a VA medical care facility 
had not been available.

The emergency room physical examination report from the 
Fairview Park Hospital dated in August 2006 shows that the 
veteran demonstrated symptoms which were mild in severity.  
The impression was alcohol detoxication.  He was counseled, 
given a prescription for medication, and was discharged in 
stable condition.

A VA Physician Mill Bill Form dated in October 2006, shows 
that a review of the veteran's claim by a registered nurse 
resulted in a conclusion that the veteran's August 23, 2006, 
visit at a private medical care facility was not an 
emergency.  It was also noted that a VA medical care facility 
had not been available.

The veteran has not provided any competent medical evidence 
to suggest that his treatment in July and August 2006 was 
emergent in nature.  He has also not provided any competent 
medical evidence to rebut the opinions against the claims or 
otherwise diminish their probative weight.  See Wray v. 
Brown, 7 Vet. App. 488, 492-93 (1995).  As it has been 
determined that the services rendered in July and August 2006 
were not a medical emergency of such nature that delay would 
have been hazardous to life or health, the criteria for 
reimbursement under 38 U.S.C.A. § 1728 are not met.

The Board will also consider an alternate theory of 
reimbursement, the Veterans Millennium Healthcare and 
Benefits Act (Millennium Act), 38 U.S.C.A. § 1725 (West 
2002); see also 38 C.F.R. §§ 17.1000-1003 (2008).

To be eligible for reimbursement under the Millennium Act, 
the veteran must satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (as has been 
discussed above, 38 U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited group of 
veterans, primarily those who receive emergency treatment for 
a service-connected disability).

38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.

In the instant case, as indicated above, there is no 
indication that a layperson would have reasonably expected 
any delay in treatment would have been hazardous to his life 
or health.  The veteran sought alcohol detoxification at the 
emergency room of a private medical care facility in July and 
August 2006.  On each occasion, his symptoms were noted to be 
mild in severity.  Review of the respective private medical 
records by a VA registered nurse resulted in the conclusion 
that the veteran's visits at the private medical care 
facility were not an emergency.  

Therefore, the requirement that the condition be of such a 
nature that a prudent layperson would have reasonably 
expected that a delay in seeking immediate medical attention 
would have been hazardous to life or health has not been met 
in this case.

In summary, for the reasons expressed above, the Board finds 
that the preponderance of the evidence is against 
reimbursement or payment for the unauthorized private medical 
care that the veteran received on July 12, 2006, and August 
23, 2006,  under the provisions of both 38 U.S.C.A. §§ 1725 
and 1728.  The appeal must regretfully be denied.


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a private medical facility on 
July 12, 2006, is denied.

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a private medical facility on 
August 23, 2006, is denied.




____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


